                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,                          )
                      Plaintiff,                   )
                                                   )       No. 1:17-cr-218
-v-                                                )
                                                   )       Honorable Paul L. Maloney
GERALD KAI MITCHELL,                               )
                             Defendant.            )
                                                   )

                                          OPINION

       This matter is before the Court on Defendant Gerald Mitchell’s motion to vacate, set

aside, or correct sentence under 28 U.S.C. § 2255 (ECF No. 43), and related filings. For the

reasons to be explained, Mitchell is not entitled to any of the relief he seeks.

                                          I.     Facts

       A. This Conviction

       In October 2017, Mitchell was indicted on one count of robbery and one count of

assault (ECF No. 14). In December 2017, Mitchell pleaded guilty to Count I, robbery (ECF

Nos. 23, 27). Prior to sentencing, Mitchell’s appointed counsel, Attorney Sean Tilton,

objected to Mitchell’s designation as a career offender (see ECF No. 30). Tilton later

withdrew that objection (see ECF No. 35). The Court sentenced Mitchell, as a career

offender, to 144 months’ imprisonment (ECF No. 38).

       B. March 2012 Conviction

       In March 2012, Mitchell was sentenced to five years’ custody for committing an

aggravated assault in Tennessee (see ECF No. 36-1 at PageID.122). The judgment in that
case referred to the statute of conviction (T.C.A. § 39-13-102, Aggravated Assault) without

reference to any subsection, but it did indicate that the offense was a Class C felony (Id.).

       The Presentence Investigation Report (“PSR”) prepared before sentencing in this

Court indicated that the five-year term of custody was suspended, but in 2013, Mitchell’s

probation was revoked and the five-year custodial sentence was reinstated (PSR, ECF No.

31 at ¶ 37).

       C. July 2012 Conviction

       In July 2012, Mitchell was sentenced to three years’ custody for committing a second

aggravated assault in Tennessee (ECF No. 36-1 at PageID.126). Again, the judgment referred

to the same statute of conviction without reference to a subsection, but it did indicate that the

offense was a Class C felony (Id.). The complaint prepared in this case described Mitchell

as punching the victim in the face and breaking the victim’s jaw (Id. at PageID.124).

       The PSR prepared before sentencing in this Court indicated that the three-year term

of custody was suspended, but in 2013, his probation was revoked and the sentence was

reinstated (PSR, ¶ 40).

       D. January 2016 Conviction

       In January 2016, Mitchell was sentenced to six years’ custody for committing a third

aggravated assault in Tennessee (ECF No. 36-1 at PageID.130). Again, the judgment referred

to the same statute of conviction without reference to a subsection, but it again indicated that

the offense was a Class C felony (Id.). The complaint in this case described Mitchell as

striking one victim with a handgun and punching another (Id. at PageID.129).




                                               2
       The PSR prepared before sentencing in this Court indicated that the six-year term of

custody was suspended (PSR, ¶ 42). In 2017, Mitchell violated his probation and an arrest

warrant issued (Id.). The warrant was amended in 2018, and as of the date of the PSR,

remained outstanding (Id.).

       E. This § 2255 Motion

       On April 22, 2019, Mitchell filed a timely § 2255 motion (ECF No. 43). He has filed

two supplemental filings (ECF Nos. 45, 55), as well as a “motion to alter judgment” which

the Court will treat as a third supplemental filing (ECF No. 48). The Government has

responded (ECF No. 47). Mitchell has also filed several motions to appoint counsel (ECF

Nos. 46, 51, 54).

                                   II.     Legal Standard

       A. Merits

       A prisoner who moves to vacate his sentence under § 2255 must show that the

sentence was imposed in violation of the Constitution or laws of the United States, that the

court was without jurisdiction to impose such a sentence, that the sentence was in excess of

the maximum authorized by law, or that it is otherwise subject to collateral attack. 28 U.S.C.

§ 2255. To prevail on a § 2255 motion “a petitioner must demonstrate the existence of an

error of constitutional magnitude which had a substantial and injurious effect or influence on

the guilty plea or the jury’s verdict.” Humphress v. United States, 398 F.3d 855, 858 (6th Cir.

2005) (quoting Griffin v. United States, 330 F.3d 733, 736 (6th Cir. 2003) (internal quotation

marks omitted)). Non-constitutional errors are generally outside the scope of § 2255 relief.

United States v. Cofield, 233 F.3d 405, 407 (6th Cir. 2000). A petitioner can prevail on a


                                              3
§ 2255 motion alleging non-constitutional error only by establishing a “fundamental defect

which inherently results in a complete miscarriage of justice, or, an error so egregious that it

amounts to a violation of due process.” Watson v. United States, 165 F.3d 486, 488 (6th Cir.

1999) (quoting United States v. Ferguson, 918 F.2d 627, 630 (6th Cir. 1990) (internal

quotation marks omitted)).

       B. Evidentiary Hearing

       The Court must hold an evidentiary hearing to determine the issues and make

findings of fact and conclusions of law “[u]nless the motion and the files and records of the

case conclusively show that the prisoner is entitled to no relief[.]” 28 U.S.C. § 2255(b). No

hearing is required if a petitioner’s allegations “cannot be accepted as true because they are

contradicted by the record, inherently incredible, or conclusions rather than statements of

fact.” Arredondo v. United States, 178 F.3d 778, 782 (6th Cir. 1999) (quotation omitted).

       C. Procedural Default

       Generally, claims not raised on direct appeal are procedurally defaulted and may not

be raised on collateral review unless the petitioner shows either (1) “cause” and “actual

prejudice” or (2) “actual innocence.” Massaro v. United States, 538 U.S. 500, 504 (2003).

An ineffective assistance of counsel claim, however, is not subject to the procedural default

rule. Id. An ineffective assistance of counsel claim may be raised in a collateral proceeding

under § 2255, whether or not the petitioner could have raised the claim on direct appeal. Id.

       D. Ineffective Assistance of Counsel

       The right to counsel at a criminal trial, enshrined in the Sixth Amendment, assures

the fairness and legitimacy of the trial process. See Kimmelman v. Morrison, 477 U.S. 365,


                                               4
374 (1986). Establishing ineffective assistance of counsel can therefore excuse the failure to

raise a particular claim at trial or on direct appeal. Id. at 383; Ratliff v. United States, 999

F.2d 1023, 1026 (6th Cir. 1993). The two-part test for ineffective assistance of counsel was

outlined in Strickland v. Washington, 466 U.S. 668 (1984). The defendant must first show

that counsel’s representation fell below an objective standard of reasonableness. Id. at 688.

When reviewing allegations of ineffective assistance, this Court must “strongly presume[]”

that counsel “rendered adequate assistance and made all significant decisions in the exercise

of reasonable professional judgment[.]” Burt v. Titlow, 571 U.S. 12, 22 (2013) (quoting

Strickland, 466 U.S. at 690 (internal quotation marks omitted)). The defendant must also

show that, but for counsel’s errors and omissions, a reasonable probability exists that the

result of the proceedings would have been different. Strickland, 466 U.S. at 694. Explained

another way, the defendant must show that the alleged errors in counsel’s performance

created actual prejudice and worked to the defendant’s “substantial disadvantage.” United

States v. Frady, 456 U.S. 152, 170 (1982). For this second factor, the defendant must show

actual prejudice, not the mere possibility of prejudice. Maupin v. Smith, 785 F.2d 135, 139

(6th Cir. 1986).

       Ultimately, the question is not simply whether defense counsel was simply inadequate,

but rather whether defense counsel was so thoroughly ineffective that the errors caused defeat

that was “snatched from the hands of probable victory.” United States v. Morrow, 977 F.2d

222, 229 (6th Cir. 1992) (en banc). Necessarily then, when the alleged underlying error by

counsel lacks merit, counsel cannot be deemed constitutionally ineffective for failing to raise

the issue. See Mapes v. Coyle, 171 F.3d 408, 427 (6th Cir. 1999); Ludwig v. United States,


                                               5
162 F.3d 456, 459 (6th Cir. 1998) (“Counsel was not required to raise meritless arguments

in order to avoid a charge of ineffective assistance of counsel.”).

                                        III.   Analysis

       In Mitchell’s initial motion, he brings three arguments in support of his request: that

he was improperly sentenced as a career offender because he never served a term of

imprisonment exceeding one year; that trial counsel was ineffective for failing to object to his

designation as a career offender; and that Tennessee’s statutes are “too vague.” The Court

will consider his arguments in the order presented.

       First, Mitchell’s prior convictions. A defendant is properly classified as a career

offender if, among other qualifications, he has “at least two prior felony convictions of either

a crime of violence or a controlled substance offense.” U.S.S.G. § 4B1.1(a). Application

Note 1 to U.S.S.G. § 4B1.2 explains that “prior felony conviction” means “a prior adult

federal or state conviction for an offense punishable by death or imprisonment for a term

exceeding one year, regardless of whether such offense is specifically designated as a felony

and regardless of the actual sentence imposed.” The Sixth Circuit has affirmed that a prior

felony conviction means a conviction punishable by a term of imprisonment exceeding one

year, regardless of the actual sentence. See, e.g., United States v. Smith, 681 F. App’x 483,

490 (6th Cir. 2017) (“That Smith’s conduct was relatively minor and may have garnered a

sentence less than one year in jurisdictions other than Illinois does not prevent his

convictions from serving as predicate offenses.”). Thus, regardless of the sentences imposed,

all three of Mitchell’s prior convictions are felonies because they were punishable by a term

of imprisonment exceeding one year.


                                               6
       Not only are his previous convictions felonies, they are violent felonies. To reach this

determination, the Court begins with the statute of conviction: T.C.A. § 39-13-102. That

statute provides:

       (a)(1) A person commits aggravated assault who:
           (A) Intentionally or knowingly commits an assault as defined in § 39-13-
           101, and the assault:
               (i) Results in serious bodily injury to another;
               (ii) Results in the death of another;
               (iii) Involved the use or display of a deadly weapon; or
               (iv) Involved strangulation or attempted strangulation; or
           (B) Recklessly commits an assault as defined in § 39-13-101(a)(1), and the
           assault:
               (i) Results in serious bodily injury to another;
               (ii) Results in the death of another; or
               (iii) Involved the use or display of a deadly weapon.

       When a statute includes alternative elements like this, it is divisible, so a “modified

categorical approach” may be used to ascertain which version of a particular crime a

defendant committed. Descamps v. United States, 570 U.S. 254, 261-62, (2013). Under the

modified categorical approach, courts review “a limited class of documents (for example, the

indictment, jury instructions, or plea agreement and colloquy) to determine what crime, with

what elements, a defendant was convicted of.” Mathis v. United States, 136 S. Ct. 2243, 2249

(2016). If, after review of the documents, the defendant was convicted of knowingly or

intentionally committing an assault, that conviction counts as a crime of violence. See United

States v. McMurray, 653 F.3d 367 (6th Cir. 2011); United States v. Cooper, 739 F.3d 873

(6th Cir. 2014). An offense with the mens rea of recklessness, however, does not qualify as a

crime of violence. Borden v. United States, 141 S. C.t 1817, 1834 (2021).




                                              7
           The statute at issue has clearly delineated subsections for “intentionally or knowingly”

and “recklessly.” And, importantly, the statute later clarifies that

           (e)(1)(A) Aggravated assault under:
               (i) Deleted by 2018 Pub. Acts, c. 925, § 3, eff. July 1, 2018
               (ii) Subdivision (a)(1)(A)(i), (iii), or (iv) is a Class C felony;
               (iii) Subdivision (a)(1)(A)(ii) is a Class C felony;
               (iv) Subdivision (b) or (c) is a Class C felony;
               (v) Subdivision (a)(1)(B)(i) or (iii) is a Class D felony;
               (vi) Subdivision (a)(1)(B)(ii) is a Class D felony.

Thus, convictions under the “intentionally or knowingly” subsection are Class C felonies, but

convictions under the “recklessly” subsection are Class D felonies. After review of the

Shepard1 documents in this case, the answer is clear: each of Mitchell’s convictions were

Class C felonies, so each of Mitchell’s convictions had the mens rea of intentionally or

knowingly. Therefore, each of Mitchell’s three aggravated assault convictions are

appropriately considered violent felonies for the purpose of his career offender status.

Mitchell was properly sentenced as a career offender, so his argument to the contrary is

meritless. This means that Mitchell’s second argument – ineffective assistance of counsel –

also fails. Counsel cannot be found ineffective for failing to raise a meritless argument. See

Sutton v. Bell, 645 F.3d 752, 755 (6th Cir. 2011).

           Mitchell’s third argument is that Tennessee’s statutes (presumably including T.C.A.

§ 39-13-102) are “broad” and “vague” in some way. Mitchell raises this argument in a short

paragraph, with no explanation of why he believes this entitles him to relief. The Court need

not review such a conclusory claim counsel. See Prince v. Straub, 78 F. App'x 440, 442 (6th




1   Shepard v. United States, 544 U.S. 13, 26 (2005).


                                                        8
Cir. 2003) (“Conclusory allegations, without evidentiary support, do not provide a basis for

habeas relief.”).

       In his first supplemental filing, Mitchell raises a fourth argument: robbery is a crime

of violence, but attempted robbery is not, so § 4B1.1 and its career offender designation does

not even apply to him (ECF No. 45). The career offender designation applies when the

“instant offense of conviction is a felony that is either a crime of violence or a controlled

substance offense[.]” U.S.S.G. § 4B1.1(a). The Sixth Circuit has held that attempted robbery

is a crime of violence under the sentencing guidelines. See, e.g., United States v. Jackson,

704 F. App’x 484, 498 (6th Cir. 2017). Therefore, the instant offense of conviction is a crime

of violence and § 4B1.1 applies to Mitchell. His argument to the contrary is rejected.

       And in his later supplemental filings (ECF Nos. 48, 55), Mitchell asks the Court to

consider the impact of United States v. Davis, 139 S. Ct. 2319 (2019), where the Supreme

Court held that the residual clause of 18 U.S.C. § 924(c)(3) is unconstitutionally vague. But

this does not apply to Mitchell’s case: he did not receive any sentencing enhancements under

§ 924. Thus, Davis has no impact on his sentence. To the extent that the July 22, 2019 filing

is a motion, it will be denied.

       Finally, the Court acknowledges Mitchell’s repeated requests for counsel. The Court

may appoint counsel to assist with a § 2255 motion “[w]henever the United States Magistrate

or the court determines that the interests of justice so require[.]” 18 U.S.C. § 3006A(a)(2)(B).

Because the Court finds that Mitchell’s arguments are legally meritless, the Court concludes

that the interest of justice would not be served by the appointment of counsel.




                                               9
                                     IV.    Conclusion

       The Court finds no merit to any of Mitchell’s arguments. Because Mitchell’s

arguments are contrary to law, the Court need not hold a hearing on his motion or appoint

counsel to him. Consequently, the Court will deny the motion under § 2255.

       Under 28 U.S.C. § 2253(c), the Court must determine whether to issue a certificate

of appealability. A certificate should issue if the movant has demonstrated “a substantial

showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The Sixth Circuit has

disapproved of issuance of blanket denials of a certificate of appealability. Murphy v. Ohio,

263 F.3d 466, 467 (6th Cir. 2001). The district court must “engage in a reasoned assessment

of each claim” to determine whether a certificate is warranted. Id. Each issue must be

considered under the standards set forth by the Supreme Court in Slack v. McDaniel, 529

U.S. 473 (2000). Murphy, 263 F.3d at 467. Under Slack, to warrant a grant of the certificate,

Defendant “must demonstrate that reasonable jurists would find the district court’s

assessment of the constitutional claims debatable or wrong.” Slack, 529 U.S. at 484.

       The Court has carefully considered the issues under the Slack standard and concludes

that reasonable jurists could not find that this Court’s denial of Defendant’s claims was

debatable or wrong. Accordingly, the Court will deny a certificate of appealability.

       An order and judgment will enter consistent with this Opinion.

Date: July 15, 2021                                                 /s/ Paul L. Maloney
                                                                 Paul L. Maloney
                                                                 United States District Judge




                                             10
